ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-188, concluding that DONG SUNG KIM of PALISADES PARK, who was admitted to the bar of this State in 2009, should be reprimanded for violating RPC 1.5(b)(failure to communicate basis or rate of fee in writing), and RPC 3.3(lack of candor toward tribunal), and good cause appearing;
It is ORDERED that DONG SUNG KIM is hereby reprimanded; and it is further
*561ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.